Opinion filed April 29,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00108-CR
                                                    __________
 
                               CHARLOTTA
PEEBLER, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 217th District Court
 
                                                          Angelina
County, Texas
 
                                                  Trial
Court Cause No. CR-28559
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Charlotta
Peebler has filed in this court a motion to dismiss her appeal.  In her motion,
she states that she has decided not to pursue this appeal.  The motion is
signed by both appellant and her counsel.  The motion is granted, and the
appeal is dismissed.
 
April 29, 2010                                                                         PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.